In an action to recover damages, inter alia, for fraud and breach of contract, defendants appeal from so much of an order of the Supreme Court, Nassau County (Smith, J.), entered March 27, 1981, as denied their motion (1) to dismiss the first cause of action alleging fraud, pursuant to CPLR 3211 (subd [a], par 7), and (2) to dismiss the entire complaint as against the individual defendants. 11 Order affirmed insofar as appealed from, without costs or disbursements. H The complaint states a cause of action for fraud. Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.